DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: wherein the claim recites the foldable cover layer couple to the foldable display by an adhesive layer, with the foldable display disposed between the adhesive layer and the foldable substrate, it is unclear how the recited adhesive layer couples to the cover layer if the adhesive is located on the opposite side of the display layer from the cover layer, as is depicted in Fig. 8 of the instant application.  Appropriate clarification is required.

Regarding claim 14, as depending from, and therefore encompassing all of the features and limitations of, claim 13, this claim is rejected for similar reasons.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2018/0217639 A1) further in view of Kim et al. (GB 2567044 A).

Regarding claim 1, Jones discloses a flexible display (Fig. 2A element 200) comprising a foldable display (Fig. 2A element 220) coupled to a foldable layer (Fig. 2A element 230), the foldable layer preformed to maintain a curvilinear three-dimensional shape when in a neutral, force-free state (as discussed in Paragraphs [0116]-[0118]).
Jones does not expressly disclose wherein the foldable layer comprises a stainless steel foldable layer.
Kim teaches wherein a foldable layer (Figs. 1, 3, and 4 element 30) comprises a stainless steel foldable layer (as discussed in the Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a stainless steel foldable layer in the foldable layer of the Jones display and would have been motivated to include a stainless steel layer in the foldable layer in order to provide adequate encapsulation for the display layer of the flexible display and would be motivated to utilize such a stainless steel layer to prevent moisture from reaching the display layer.

Regarding claim 2, Jones in view of Kim discloses the display as set forth in claim 1 above and further the foldable layer comprising a foldable substrate (Jones Fig. 20C element 2000c), further comprising an adhesive layer (Jones Fig. 20C element 2014c) coupling the foldable display to the foldable substrate (as discussed in Jones Paragraph [0153]).

Regarding claim 5, Jones in view of Kim discloses the flexible display as set forth in claims 1-3 above which encompass the method steps of a method, comprising: 
preforming a foldable substrate into a partially folded shape (as shown in Figs. 10A-10D and discussed in Paragraph [0116]) simulating one or more contours defined by an electronic device housing when at least partially folded between an axially displaced open position and a closed position (as shown between Figs. 1B and 10D); and 
coupling a foldable display to the foldable substrate, thereby causing the foldable display to retain the partially folded shape (as discussed in Paragraphs [0006], [0010], and [0131]).
Jones does not expressly disclose wherein the foldable substrate is manufactured from stainless steel.
Kim teaches wherein a foldable layer (Figs. 1, 3, and 4 element 30) is manufactured from a stainless steel foldable layer (as discussed in the Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a stainless steel foldable substrate in the Jones display and would have been motivated to include a stainless steel layer in the foldable layer in order to provide adequate encapsulation for the display layer of the flexible display and would be motivated to utilize such a stainless steel layer to prevent moisture from reaching the display layer.

Regarding claim 6, Jones in view of Kim discloses the method as set forth in claim 5 above and further the preforming and the coupling occurring simultaneously (as discussed in Jones Paragraph [0124]).

Regarding claim 7, Jones in view of Kim discloses the method as set forth in claim 6 above and further the preforming resulting in partially folded shape defining a v-shape (as shown in Jones Figs. 9C).

Regarding claim 11, Jones discloses an electronic device (Fig. 1A element 100), comprising a bendable device housing (Fig. 1A element 130) pivotable between an axially displaced open position and a closed position (as shown between Figs. 1A and 1B); 
a flexible display (Fig. 1A element 120) coupled to the bendable device housing (as shown in Fig. 1), the flexible display comprising a foldable display (Fig. 2C element 220) coupled a foldable substrate (Fig. 2C element 230);
the flexible display transitioning between a substantially planar shape when the electronic device housing is pivoted to the axially displaced open position (as shown in Fig. 1A) and a deformed shape when the electronic device housing is pivoted to the closed position (as shown in Fig. 1B);
wherein the foldable substrate is preformed into a predefined curvilinear three-dimensional shape minimizing stress loads on the flexible display as the electronic device housing pivots between the axially displaced open position and the closed position (as discussed in Paragraphs [0116]-[0118]).
Jones does not expressly disclose wherein the foldable substrate is manufactured from stainless steel.
Kim teaches wherein a foldable substrate is of stainless steel (as discussed Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a stainless steel foldable substrate in the Jones display and would have been motivated to include a stainless steel layer in the foldable layer in order to provide adequate encapsulation for the display layer of the flexible display and would be motivated to utilize such a stainless steel layer to prevent moisture from reaching the display layer.

Regarding claim 12, Jones in view of Kim discloses the device as set forth in claim 11 above and further the predefined curvilinear three-dimensional shape defining a N-shape (as shown in Jones Fig. 3A).

Regarding claim 13, Jones in view of Kim discloses the device as set forth in claim 12 above and further the flexible display further comprising a foldable cover (Jones Fig. 2C element 210) coupled to the foldable display by an adhesive layer (as discussed in Jones Paragraph [0056]), with the foldable display disposed between the adhesive layer and the foldable substrate (as discussed in Paragraph [0056] wherein the display is coupled to the cover via the adhesive layer).

Regarding claim 14, Jones in view of Kim discloses the device as set forth in claim 13 above and further wherein the predefined curvilinear three- dimensional shape of the foldable substrate retaining the foldable display in the predefined curvilinear three-dimensional shape when in a neutral, force-free state (as discussed in Jones Paragraphs [0116]-[0118]).



Claims 3-4, 9, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Kim as applied to claims 1-3, 5-8, and 11 above, and further in view of Lee et al. (US 2017/0374749 A1).

Regarding claim 3, Jones in view of Kim discloses the display as set forth in claim 2 above and further comprising an electronic device housing (Jones Fig. 1A element 130) pivotable between an axially displaced open position and a closed position (as shown between Jones Figs. 1A and 1B) and coupled to the flexible display (as discussed in Jones Paragraph [0070]), the curvilinear three-dimensional shape simulating one or more contours of the electronic device housing (as shown between Jones Fig. 1B and Jones Fig. 10D wherein the pre-formed curvilinear shape depicted in Fig. 10D simulates the contour of the housing in the folded state).
Jones does not expressly disclose wherein the one or more contours define curvilinear recesses that provide the flexible display room to form a service loop when the electronic device pivots to the closed position.
Lee teaches wherein one or more contours define curvilinear recesses (Fig. 4(b) elements RA) that provide a flexible display (Fig. 4(b) element D) room to form a service loop (Fig. 4(b) at reference character DR) when the electronic device pivots to the closed position (as shown in Fig. 4(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form curvilinear recesses to accommodate a service loop as taught by Lee in the display of Jones as modified by Kim in order to provide an area for relief of compression on the flexible display in the folded configuration, as is indicated as desirable in Jones Paragraphs [0009]-[0010], while simplifying the layer structure of the display device.

Regarding claim 4, Jones in view of Kim discloses the display as set forth in claim 3 above.
Jones does not expressly disclose the electronic device housing comprising a first device housing coupled by a hinge to a second device housing, wherein the curvilinear recesses comprise a first curvilinear recess defined by the first device housing and a second curvilinear recess defined by the second device housing.
Lee teaches a housing comprising a first device housing (Fig. 2 element 210) coupled by a hinge (Fig. 2 element HA) to a second device housing (Fig. 2 element 220), wherein the curvilinear recesses comprise a first curvilinear recess defined by the first device housing and a second curvilinear recess defined by the second device housing (as shown in Fig. 4(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a housing having a first and second housing coupled by a hinge as taught by Lee in the display of Jones in order to provide a more robust housing structure by utilizing rigid first and second housings coupled by the hinge to maintain the ability to deform the display.

Regarding claim 9, Jones in view of Kim discloses the method as set forth in claim 5 above.
Jones does not expressly disclose the electronic device housing comprising a first device housing and a second device housing, the one or more contours defined by interior surfaces of one or both of the first device housing or the second device housing when at least partially folded about a hinge coupling the first device housing to the second device housing.
Lee teaches a housing comprising a first device housing (Fig. 2 element 210) coupled by a hinge (Fig. 2 element HA) to a second device housing (Fig. 2 element 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a housing having a first and second housing coupled by a hinge as taught by Lee in the display of Jones in order to provide a more robust housing structure by utilizing rigid first and second housings coupled by the hinge to maintain the ability to deform the display, and further that the interior surfaces of the housings would necessarily define one or more contours as shown in Lee Fig. 4).

Regarding claim 15, Jones in view of Kim discloses the device as set forth in claim 11 above.
Jones does not expressly disclose the electronic device housing comprising a first device housing coupled to a second device housing by a hinge, the predefined curvilinear three-dimensional shape simulating one or more contours of an interior of one or both of the first device housing or the second device housing allowing the flexible display to define a service loop having a convex loop and a distal cusp when the first device housing is at least partially pivoted about the hinge relative to the second device housing to the closed position.
Lee teaches an electronic device housing (Fig. 1 element 230) comprising a first device housing (Fig. 1 element 210) coupled to a second device (Fig. 1 element 220) housing by a hinge (Fig. 2 element HA), the predefined curvilinear three-dimensional shape simulating one or more contours of an interior of one or both of the first device housing or the second device housing allowing the flexible display to define a service loop having a convex loop and a distal cusp (as shown in Fig. 4(b))  when the first device housing is at least partially pivoted about the hinge relative to the second device housing to the closed position (as shown in Fig. 4(b) wherein the curvilinear shape of the display simulates the shape of the interior of the first and second housings).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a housing having a first and second housing connected by a hinge and to have the curve of the display follow the interior of said housings in order to provide a more robust housing structure by utilizing rigid first and second housings coupled by the hinge to maintain the ability to deform the display and ensure that the position of the display does not interfere with the housings.

Regarding claim 16, Jones in view of Kim and Lee disclose the device as set forth in claim 15 above and further the flexible display transitioning through a partially folded shape as the first device housing pivots about the hinge from an axially displaced open position to a closed position (as is necessarily required to transition from the states depicted in Jones Fig. 1A to Fig. 1B), wherein the foldable substrate is preformed to maintain the partially folded shape when in a neutral, force-free state (as discussed in Jones Paragraphs [0116]-[0118]).

Regarding claim 17, Jones in view of Kim and Lee discloses the device as set forth in claim 16 above and further the predefined curvilinear three-dimensional shape defining an arc of a cylinder (as shown in Fig. 10D).

Regarding claim 18, Jones in view of Kim and Lee discloses the device as set forth in claim 17 above and further the foldable substrate deflecting from the predefined curvilinear three-dimensional shape to a fully folded shape when the first device housing pivots about the hinge to the closed position(as shown in Fig. 1B wherein the predefined shape as shown in Jones Fig. 10D must necessarily be deflected from in order to arrive at the substantially planar shape of the device as shown in Jones Fig. 1B) by reducing a radius of at least one convex curvature of the foldable substrate (wherein the radius of the substantially planar shape of the device in Fig. 1B of Jones would have a radius approaching infinity that would necessarily be reduced to arrive at the folded shape as seen in Jones Fig. 10D).

Regarding claim 19, Jones in view of Kim and Lee discloses the device as set forth in claim 18 above and further the fully folded shape defining at least one convex contour with a first radius (as shown in Jones Fig. 12B), the partially folded shape defining the at least one convex contour with a second radius that is greater than the first radius (as shown in Jones Fig. 12A).

Regarding claim 20, Jones in view of Kim and Lee discloses the device as set forth in claim 19 above.
Jones does not expressly disclose the fully folded shape defining at least one concave contour with a third radius, the partially folded shape defining the at least one concave contour with a fourth radius that is greater than the third radius.
Lee teaches the fully folded shape defining at least one concave contour with a third radius (as shown in Fig. 4(b)), the partially folded shape defining the at least one concave contour with a fourth radius that is greater than the third radius (wherein in order to unfold the device to the state shown in Fig. 4(a) the partially folded shape of the flexible display must transition through a larger concave radius in order to arrive at the flat orientation shown in Fig. 4(a), and in doing so, the radius of the concave contour would likewise necessarily increase from the radius shown in Fig. 4(b) through a larger radius before arriving at the infinite radius of the flat orientation shown in Fig. 4(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the Jones device, as modified by the Lee reference as set forth in claim 15 above, would necessarily transition through from a smaller concave radius to a larger concave radius as would be necessary to open the device to a flat state as indicated above.


Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 5, a combination of limitations that includes the preforming resulting in the partially folded shape defining a cow-head-with-horns shape.  None of the reference art of record discloses or renders obvious such a combination.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Response to Arguments

Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. The applicant has argued that that the Jones reference would be rendered non-functional by modification with the teaching of Kim to utilize a stainless steel layer in the foldable layer, as recited in claims 1, 5, and 11, however the examiner respectfully disagrees.  With reference to the motivation to combine the teachings of Kim with the device of Jones, the examiner asserts that multiple motivations may exist for such a combination without rendering the Jones device inoperable, for instance increasing the structural strength of a device or, as set forth above, encapsulation to protect sensitive portions of the device.
The applicant further argues that a stainless steel layer in the foldable layer would render the Jones device inoperable as the stainless steel would provide for a conductive surface which would short electronic components within the device, however, as set forth in Paragraph [0056] of the Jones reference it is clear that the element interpreted as the layer which may be modified to have a stainless steel layer, the “backing” is distinct from that of the device’s circuit boards and circuit substrates, and as such would not serve as a substrate for such components and result in short circuiting as suggested by the applicant on page 12 of the filed Remarks.  As such, a combination of the teaching of Kim in the Jones device would be an obvious improvement of the Jones device for the reasons set forth above.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841